Exhibit 10.2

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (this "Agreement") is made on August 5, 2020 (the
"Effective Date"), by and among Viad Corp, a Delaware corporation (the
"Company"), Crestview IV VC TE Holdings, LLC, a Delaware limited liability
company ("Crestview VC TE"), Crestview IV VC Holdings, L.P., a Delaware limited
partnership ("Crestview VC Holdings"), and Crestview IV VC CI Holdings, L.P., a
Delaware limited partnership ("Crestview VC CI" and, together with Crestview VC
TE and Crestview VC Holdings, the "Stockholders" and each, a "Stockholder"),
and, with respect to the relevant operative provisions of Sections 2.02, 3.03
and 3.04, Crestview Partners IV (TE), L.P. and Crestview Partners IV
Co-Investors, L.P. Terms used but not otherwise defined herein shall have the
meaning set forth in that certain Investment Agreement, dated as of the date
hereof, by and among the Stockholders and the Company (as amended, restated or
otherwise modified from time to time and together with all exhibits, schedules,
and other attachments thereto, the "Investment Agreement").

RECITALS

WHEREAS, the Company and the Stockholders are parties to the Investment
Agreement, pursuant to which, and subject to the terms and conditions contained
therein, the Company is selling, and the Stockholders are purchasing, on the
First Closing Date, an aggregate amount of 135,000 shares of Preferred Stock and
at one or more Subsequent Closings, if any, up to an aggregate additional 45,000
shares of Preferred Stock;

WHEREAS, the Company and the Stockholders desire to enter into this Agreement in
order to generally set forth their respective rights and responsibilities, and
to establish various arrangements and restrictions with respect to, among other
things, (a) actions that may or may not be undertaken in respect of the shares
of Preferred Stock and Common Stock Beneficially Owned by the Stockholder
Parties, (b) the governance of the Company and (c) other related matters with
respect to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

"Additional Growth Capital" has the meaning set forth in Section 3.06.

"Affiliate" means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the specified Person; provided
that (i) the Company and any Person controlled by the Company shall not be
considered to be an Affiliate of a Stockholder for any purpose under this
Agreement and (ii) portfolio companies in which a Stockholder or any of its
Affiliates has an investment shall not be deemed an Affiliate of a Stockholder
for any



purpose under this Agreement except if and to the extent Confidential
Information has been furnished to such portfolio company by such Stockholder or
its Affiliates.

"Agreement" has the meaning set forth in the Preamble.

"Beneficial Owner" (including its correlative meanings, "Beneficial Owner,"
"Beneficial Ownership" and "Beneficially Owned") has the meaning set forth in
Rule 13d-3 promulgated under the Exchange Act; provided, however, that,
notwithstanding anything in Rule 13d-3(d)(1)(i) to the contrary, the
determination of "Beneficial Ownership" of a Person shall be made after giving
effect to the conversion of all options, warrants, rights and convertible or
other similar securities outstanding as of any date in question that are held by
such Person, irrespective of any vesting period of any such security.

"Board" means the board of directors of the Company.

"Bylaws" means the Bylaws of the Company as amended from time to time in
accordance with this Agreement.

"Company" has the meaning set forth in the Preamble.

"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. The terms
"Controlled by" and "under common Control with" shall have correlative meanings.

"Effective Date" has the meaning set forth in the Preamble.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

"Initial Share Ownership" means, as of any applicable date hereunder, the total
number of shares of Common Stock issuable upon conversion of the shares of
Preferred Stock issued by the Company to the Stockholders in the aggregate at
the First Closing; provided, that such total number of shares shall be adjusted
as necessary to give effect to any subdivision, consolidation, reclassification,
reorganization, recapitalization, split, combination, contribution or exchange
of such shares, or a stock dividend or dividend payable in any other securities
with respect to such shares.

"Investment Agreement" has the meaning set forth in the Preamble.

"Person" means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

"Proceeding" has the meaning set forth in Section 5.07.

2



"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.

"Securities Exchange" means the New York Stock Exchange or any other national
securities exchange on which the Common Stock is then listed.

"Selected Courts" has the meaning set forth in Section 5.07.

"Specified Funds" has the meaning set forth in Section 3.03.

"Stockholder" has the meaning set forth in the Preamble.

"Stockholder Designated Directors" has the meaning set forth in Section 2.02(a).

"Stockholder Parties" means the Stockholders, their respective Affiliates and
their respective Permitted Transferees to whom shares of Common Stock or
Preferred Stock are Transferred by the Stockholders (or their respective
Permitted Transferees) in accordance with the terms, conditions and provisions
of this Agreement and the Investment Agreement.

"Sunset Date" means the date the Total Share Ownership of the Stockholder
Parties is less than 33% of the Initial Share Ownership.

"Total Share Ownership" means, as of any applicable date hereunder, and with
respect to any Person, the total number of shares of Common Stock (including
shares of Common Stock issuable upon conversion of Preferred Stock) both (i)
Beneficially Owned by such Person and (ii) in which such Person has a pecuniary
interest.

Section 1.02 Other Definitional and Interpretive Provisions. The words "hereof,"
"herein" and "hereunder" and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References in the singular or to "him," "her," "it," "itself" or
other like references, and references in the plural or the feminine or masculine
reference, as the case may be, shall also, when the context so requires, be
deemed to include the plural or singular, or the masculine or feminine
reference, as the case may be. References to the Preamble, Recitals, Articles
and Sections shall refer to the Preamble, Recitals, Articles and Sections of
this Agreement, unless otherwise specified. The headings in this Agreement are
for convenience and identification only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof. References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. References to "include," "includes" and
"including" in this Agreement shall be deemed to be followed by the words
"without limitation," whether or not so

3



specified. This Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party that drafted and caused
this Agreement to be drafted.

ARTICLE II

BOARD RIGHTS

Section 2.01 Number of Directors. Upon the First Closing, if the number of
members constituting the Board is other than nine, the Company shall cause the
Board to be reconstituted such that the number of members constituting the Board
as of immediately after the First Closing shall be nine. Except as required by
applicable law or the listing standards of the Securities Exchange, from and
after the Effective Date until the Sunset Date, the Company shall not, without
the prior written consent of the Stockholders, take any action to increase the
number of directors on the Board to more than nine directors.

Section 2.02 Board Designees.

(a)Subject to the terms and conditions of this Agreement and in accordance with
the Certificate of Incorporation and the Certificate of Designations, from and
after the Effective Date until the Sunset Date, at every meeting of the Board,
or a committee thereof, at which directors of the Company are appointed by the
Board or are nominated to stand for election by stockholders of the Company, the
Stockholders shall have the right to designate for appointment or election to
the Board (any such member of the Board designated by the Stockholders, a
"Stockholder Designated Director"):

(i)two designees for so long as the Total Share Ownership of the Stockholder
Parties is equal to or greater than 67% of the Initial Share Ownership; and

(ii)one designee for so long as the Total Share Ownership of the Stockholder
Parties is (A) less than 67% of the Initial Share Ownership but (B) equal to or
greater than 33% of the Initial Share Ownership.

The initial Stockholder Designated Directors as of the Effective Date are Brian
Cassidy and Kevin Rabbitt (the "Initial Stockholder Designated Directors"). The
Stockholders shall only designate a person to be a Stockholder Designated
Director (i) who the Stockholders believe in good faith has the requisite skill
and experience to serve as a director of a publicly-traded company and (ii) who
is not prohibited from or disqualified from serving as a director of the Company
pursuant to any rule or regulation of the SEC, the Securities Exchange or
applicable Law and (iii) with respect to which no event required to be disclosed
pursuant to Item 401(f) of Regulation S-K of the Exchange Act has occurred.
Notwithstanding anything to the contrary in this Section 2.02, the parties
hereto agree that the Board shall retain the right to object to the nomination,
election or appointment of any Stockholder Designated Director for service on
the Board or any committee of the Board if the Board determines in good faith,
after consultation with its outside legal counsel, that such Stockholder
Designated Director fails to meet the criteria set forth above. In the event
that the Board objects to the nomination, election or appointment of any
Stockholder Designated Director to the Board pursuant to the terms of this
Section 2.02, and such Stockholder Designated Director in fact fails to meet the
criteria set forth above, the Board shall nominate or appoint, as applicable,
another individual designated by the Stockholders that meets the criteria set
forth in this Section

4



2.02. For the avoidance of doubt, the Board has previously determined that, as
of the date of this Agreement, the Initial Stockholder Designated Directors meet
the criteria set forth in this Section 2.02.

(b)Subject to Section 2.02(d), the Company and the Board shall take all actions
(to the extent such actions are permitted by applicable Law) to cause the
Initial Stockholder Designated Directors to be appointed to the Board as
promptly as reasonably practicable following the First Closing in accordance
with the Certificate of Designations.

(c)Subject to Section 2.02(d) and until the Sunset Date, the Company shall take
all actions (to the extent such actions are permitted by applicable Law) to (i)
include each Stockholder Designated Director in the slate of director nominees
for election by the Company's stockholders and (ii) include each Stockholder
Designated Director in the proxy statement prepared by the Company in connection
with soliciting proxies for every meeting of the stockholders of the Company
called with respect to the election of members of the Board, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the Board with respect to the election of members of the Board. The
Board shall recommend that the holders of Preferred Stock and Common Stock
entitled to vote for directors, as applicable, vote in favor of any such
Stockholder Designated Directors' election and shall support the Stockholder
Designated Directors in the same manner in which the Board and the Company
supports other director nominees, unless the Board determines in good faith,
after consultation with outside counsel, that such recommendation and support
would be inconsistent with the Board's fiduciary duty under applicable Law.
Without the prior written consent of the Stockholders, so long as the
Stockholders are entitled to designate any Stockholder Designated Director for
election to the Board in accordance with this Section 2.02, the Board shall not
remove any Stockholder Designated Director from his or her directorship (except
as required by Law or otherwise provided by the terms, conditions and provisions
of this Agreement).

(d)The Company's obligations pursuant to Sections 2.02(b) and 2.02(c) shall be
subject to each Stockholder Designated Director providing (i) any information
that is required to be disclosed in any filing or report under the listing
standards of the Securities Exchange and applicable Law, (ii) any information
that is required in connection with determining the independence status of the
Stockholder Designated Directors under the listing standards of the Securities
Exchange and applicable Law, and (iii) any information reasonably requested by
the Company to otherwise fulfill its obligations under Sections 2.02(b) and
2.02(c) and (iii) if required by applicable Law, such individual's written
consent to being named in a proxy statement as a nominee and to serving as
director if elected.

(e)If a Stockholder Designated Director is not appointed, nominated or elected
to the Board because of such person's death, disability, disqualification,
withdrawal as a nominee or for any other reason, (i) the Stockholders shall be
entitled to designate another designee following the failure of such Stockholder
Designated Director to be appointed, nominated or elected to the Board and (ii)
the director position for which the original Stockholder Designated Director was
nominated, appointed or elected shall remain vacant until another Stockholder
Designated Director nominee designated by the Stockholders pursuant to clause
(i) of this Section 2.02(e) is appointed or elected to such position.

5



(f)Subject to Section 2.02(g), if a vacancy occurs because of the death,
disability, disqualification, resignation or removal of a Stockholder Designated
Director or for any other reason, the Stockholders shall be entitled to
designate such person's successor, and the Board shall promptly fill the vacancy
with such successor as directed by the Stockholders, it being understood that
any such successor designee shall serve the remainder of the term of the
Stockholder Designated Director whom such designee replaces in accordance with
the Certificate of Incorporation.

(g)Notwithstanding anything to the contrary in this Agreement, if the Total
Share Ownership of the Stockholder Parties falls below any percentage threshold
set forth in Section 2.02(a)(i) or Section 2.02(a)(ii) above, the Stockholders
shall promptly notify the Company and, if requested by the Board, cause one or
more, as applicable, of the Stockholder Designated Directors to resign from the
Board and any committees thereof on which such Stockholder Designated Directors
serve, as applicable, such that the remaining number of Stockholder Designated
Directors on the Board or such committees, as applicable, does not exceed the
number that the Stockholders are then entitled to designate for nomination or
appointment pursuant to the terms and conditions of Section 2.02(a)(i) or
Section 2.02(a)(ii) above, and the number of directors that the Stockholders
shall be entitled to designate for nomination shall forever be reduced to such
number of Stockholder Designated Directors serving on the Board immediately
after such resignation(s) (even if the Stockholder Parties shall subsequently
acquire additional shares of Common Stock or Preferred Stock). In addition, the
Stockholders shall cause any Stockholder Designated Directors to resign from the
Board and any committees thereof if any such Stockholder Designated Director, as
determined by the Board in good faith after consultation with outside legal
counsel, is (i) prohibited or disqualified from serving as a director of the
Company or a member of any such committees under any rule or regulation of the
SEC, the Securities Exchange or by applicable Law or (ii) in violation of the
Company's then-current Code of Ethics (it being understood and agreed that in
the event such Code of Ethics conflicts with any provision hereof, the terms of
this Agreement shall prevail) provided, however, that, subject to the
limitations set forth in this Section 2.02, the Stockholders shall have the
right to replace such resigning Stockholder Designated Directors with new
Stockholder Designated Directors, such newly named Stockholder Designated
Directors to be appointed promptly to the Board in place of the resigning
Stockholder Designated Directors in the manner set forth in the Company's
Certificate of Incorporation and the Certificate of Designations for filling
vacancies on the Board. Nothing in this Agreement shall confer any third-party
beneficiary or other rights upon any person designated hereunder as a
Stockholder Designated Director, whether during or after such person's service
on the Board.

(h)Notwithstanding anything to the contrary in this Section 2.02, nothing shall
prevent the Board from acting in good faith in accordance with their respective
fiduciary duties or applicable Law or Securities Exchange requirements based on
advice of outside counsel.

(i)During any period that the Stockholders have the right to designate two
Stockholder Designated Directors for appointment or election to the Board,
Crestview Partners IV (TE), L.P. shall have the right to designate one of the
two Stockholder Designated Directors and Crestview Partners IV Co-Investors,
L.P. shall have the right to designate one of the two Stockholder Designated
Directors. During any period that the Stockholders have the right to designate
one Stockholder Designated Director for appointment or election to the Board (i)

6



Crestview Partners IV (TE), L.P. shall have the right to designate such
Stockholder Designated Director and (ii) (A) and Crestview Partners IV
Co-Investors, L.P. will have the right to appoint one representative to attend
each meeting of the Board as a non-voting observer, whether such meeting is
conducted in person or by teleconference or video conference, (B) such
representative will have the right to present matters for the Board's
consideration and to speak on matters presented by others and (C) the Company
will provide to such representative all communications and materials that are
provided by the Company or the Company's consultants to the members of the Board
generally, at the same time and in the same manner that such communications and
materials are provided to such other Board members, including all notices, Board
packages, reports, presentations, minutes and consents (the "Board Materials");
provided, however that if the Company reasonably determines that the exclusion
of the Board Observer from any portion of a meeting of the Board or omission of
any portion of the Board Materials is necessary to preserve the Company's
attorney-client privilege (such determination to be based on the advice of
counsel to the Company), then the Company will have the right to exclude the
Board Observer from such portions of meetings of the Board or the committees
thereof in which such information is discussed, and omit to provide the Board
Observer with such information.

Section 2.03 Compensation; Reimbursement of Expenses.

(a)The parties hereto agree that each Stockholder Designated Director shall be
entitled to, unless waived by such Stockholder Designated Director, cash or
equity compensation from the Company in connection with his or her service as a
director of the Board to the same extent as the Company provides cash or equity
compensation to the other non-executive members of the Board; provided, that
each Stockholder Designated Director has the right to assign such compensation
to any Stockholder (or their respective Affiliates) as such Stockholder
Designated Director is acting in such capacity as the agent of the Stockholders.

(b)The Company shall reimburse each Stockholder Designated Director for all
reasonable and documented out-of-pocket expenses properly incurred in connection
with such Stockholder Designated Director's participation in the meetings of the
Board or any committee of the Board and all functions and duties as a member of
the Board, including all reasonable and documented travel, lodging and meal
expenses, in each case to the same extent as the Company reimburses the other
non-executive members of the Board for such expenses.

Section 2.04 Indemnification, Exculpation and Insurance. The Company shall
maintain in effect at all times directors' and officers' indemnity insurance
covering the Stockholder Designated Directors, and shall advance any related
expenses, in each case, to the same extent and on substantially the same terms
as any directors' and officers' indemnity insurance maintained by the Company
with respect to the other non-executive members of the Board. Any such
directors' and officers' indemnity insurance shall be primary to any insurance
coverage for any of the Stockholder Designated Directors maintained by the
Stockholders. Except as otherwise provided in the Certificate of Incorporation
or the Bylaws, the Stockholders acknowledge that each Stockholder Designated
Director will be subject to all applicable corporate governance, conflict of
interest, confidentiality and insider trading policies and guidelines of the
Company, each as approved by the Board from time to time to the extent such
policies and guidelines are applicable to all non-executive directors; provided
that no such policies or guidelines shall restrict any Transfer of securities by
the Stockholder Parties or their Affiliates (other than with respect to any

7



Stockholder Designated Director solely in his or her individual capacity) except
as provided in this Agreement, the Investment Agreement and the Registration
Rights Agreement, impose confidentiality obligations on the Stockholder
Designated Director other than those specified in Section 3.04 or as mandatorily
applicable under applicable Law or impose any personal stock ownership
requirement for any Stockholder Designated Director.

ARTICLE III

STOCKHOLDER AND COMPANY COVENANTS

Section 3.01 Standstill. From the date hereof until the later of (x) three years
from the date hereof and (y) the Sunset Date, except as otherwise expressly
contemplated or permitted by this Agreement, the Investment Agreement or the
Certificate of Designations, each Stockholder will not and will cause the other
Stockholder Parties not to, directly or indirectly:

a.acquire, offer to acquire or agree to acquire (or seek or propose to acquire),
by purchase or otherwise, Beneficial Ownership of any shares of Common Stock or
other Equity Interests of the Company (provided, that the foregoing shall not
restrict (i) any acquisition of shares of Common Stock of the Company resulting
from a conversion by any Stockholder of shares of Preferred Stock acquired
pursuant to the Investment Agreement, (ii) one or more acquisitions of shares of
Common Stock or other Equity Interests of the Company from and after the date of
this Agreement not to exceed 2,500,000 shares of Common Stock in the aggregate
(including Common Stock issuable upon conversion or exercise of such other
Equity Interests of the Company) (as such number may be adjusted for stock
splits, stock dividends, combinations, recapitalizations or the like), (iii) any
acquisition of Common Stock, Preferred Stock or other Equity Interests of the
Company in connection with Subsequent Closings or otherwise pursuant to the
Investment Agreement or the Certificate of Designations, (iv) any acquisition of
New Securities in accordance with Section 3.05 of this Agreement, or (v) any
acquisition of shares of Common Stock or other Equity Interests of the Company,
on a pro rata basis, resulting from any stock split, stock dividend or
distribution, subdivision, reorganization, reclassification, rights offering or
similar pro rata capital transaction involving Equity Interests of the Company);

b.effect or seek to effect, offer or propose to effect, cause or participate in,
as an acquirer, or in any way assist or facilitate any other Person to effect or
seek, offer or propose to effect or participate in, as an acquirer, any
acquisition by such Person of, by merger, amalgamation, recapitalization,
reorganization, business combination, tender or exchange offer or other
extraordinary transaction, a significant portion of the Common Stock or other
Equity Interests of the Company or the assets of the Company and its
Subsidiaries, in each case, taken as a whole (each, an "Extraordinary
Transaction") (provided that the foregoing shall not restrict any of the
Stockholder Parties from effecting, causing, proposing or participating in any
of the transactions set forth in clauses (i) through (v) of Section 3.01(a)) or
make any public announcement with respect to such Extraordinary Transaction;

c.make or in any way participate in any "solicitation" of "proxies" to vote (as
such terms are used in the rules of the SEC), or knowingly seek to advise or
influence any Person with respect to the voting of any shares of Common Stock
(other than in each case (x) the Stockholder Parties, (y) in accordance with and
consistent with the recommendation of the Board

8



or (z) with respect to the election of the Stockholder Designated Directors (in
accordance with Section 2.02 and/or the Certificate of Designations));

d.call, or seek to call, a general meeting of the stockholders of the Company or
initiate any shareholder proposal, or initiate or propose any action by written
consent, in each case, for action by the stockholders of the Company (other than
in each case with respect to the election of the Stockholder Designated
Directors (in accordance with Section 2.02 and/or the Certificate of
Designations));

e.form, join or in any way participate in a "group" as defined in Section
13(d)(3) of the Exchange Act, for the purpose of voting, acquiring, holding, or
disposing of, any Equity Interests of the Company, other than a group consisting
solely of the Stockholder Parties;

f.seek to control or influence the management of the Company or any of its
Subsidiaries, the Board, or the policies of the Company or any of its
Subsidiaries;

g.nominate candidates for election to the Board or otherwise seek representation
on the Board (except as expressly set forth in this Agreement and/or the
Certificate of Designations) or seek the removal of any member of the Board
(except for a Stockholder Designated Director, if applicable);

h.engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or "swap" transaction)
with respect to any security (other than a broad based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the Securities of the Company;

i.enter into any agreement, arrangement or understandings with another Person
(excluding the Stockholder Parties) with respect to the foregoing;

j.disclose any intention, plan or arrangement of the Stockholder Parties
inconsistent with the foregoing or taking any action that would reasonably be
expected to require the Stockholder Parties or the Company to make a public
announcement regarding any of the matters set forth in Sections 3.01(a)-(i);

k.knowingly advise, assist, encourage or direct any Person to advise, assist or
encourage any other Persons in connection with types of matters set forth in
Sections 3.01(a)-(j);

l.request that the Company or any of its Subsidiaries, directly or indirectly,
amend or waive any provision of this Section 3.01; or

m.contest the validity or enforceability of any provision contained in

this Section 3.01.

Notwithstanding anything to the contrary in this Section 3.01, (x) the
Stockholders shall not be prohibited or restricted from initiating and engaging
in private discussions with, or making and submitting, confidential proposals
to, the Board, the Company and the Company's directors, officers or advisors, so
long as any such actions would not reasonably be expected to require the

9



Stockholder Parties or the Company to make a public announcement with respect
thereto; and (y) nothing in this Section 3.01 shall be deemed to limit (i) the
exercise by the Stockholder Designated Directors of their duties or otherwise
acting in their capacity as directors of the Company; (ii) the Stockholder
Parties' ability to participate in rights offerings made by the Company to all
holders of its Common Stock, or receive any dividends or similar distributions
with respect to any securities of the Company held by the Stockholder Parties;
(iii) the Stockholder Parties' ability to tender shares of Common Stock or
Preferred Stock into any tender or exchange offer not otherwise in violation of
this Section 3.01; or (iv) any adjustment to the Conversion Price pursuant to
the Certificate of Designations or otherwise limit the Stockholder Parties'
exercise of rights associated with the Common Stock or Preferred Stock that are
not explicitly restricted by this Section 3.01.

Section 3.02 Voting Agreement. Upon expiration or termination of the waiting
period under the HSR Act and receipt of requisite approval under the Canadian
Competition Act and to the extent permitted by applicable Law and the rules of
the Securities Exchange:

a.until the Sunset Date, subject to the rights of the Stockholders to designate
Stockholder Designated Directors pursuant to Section 2.02 and except as
otherwise provided in Section 3.02(c) below, each Stockholder shall, and shall
(to the extent necessary to comply with this Section 3.02) cause the other
Stockholder Parties to, at each meeting of the stockholders of the Company and
at every postponement or adjournment thereof, take such action as may be
reasonably required so that all of the Equity Interests Beneficially Owned by
the Stockholder Parties, including any shares of Preferred Stock, shares of
Common Stock issued upon conversion of such Preferred Stock, and other shares of
Common Stock owned, directly or indirectly, of record or beneficially by the
Stockholder Parties and entitled to vote at such meeting of stockholders are
voted (i) in favor of each director nominated or recommended by the Board for
election at any such meeting, and against the removal of any director who has
been elected following nomination or recommendation by the Board and (ii)
against any shareholder nomination for director that is not recommended by the
Board;

b.each Stockholder shall, and shall cause the other Stockholder Parties to, at
the Stockholder Meeting and at every postponement or adjournment thereof, take
such action as may be reasonably required so that all of the Equity Interests
Beneficially Owned by the Stockholder Parties, including any shares of Preferred
Stock, shares of Common Stock issued upon conversion of such Preferred Stock,
and other shares of Common Stock owned, directly or indirectly, of record or
beneficially by the Stockholder Parties, are voted "for" the Stockholder
Approval;

c.for each matter that is submitted to a vote of the stockholders of the Company
(including, for the avoidance of doubt, with respect to the election of
directors), if the shares of Common Stock (on an as-converted basis, including
shares of Common Stock issuable upon conversion of all outstanding shares of
Preferred Stock) owned, directly or indirectly, of record or beneficially by the
Stockholder Parties in the aggregate (the "Stockholder Voting Stock") represent
greater than thirty four and nine-tenths percent (34.9%) of the total voting
power of the then-outstanding shares of Common Stock (treating the Common Stock
issuable upon conversion of all outstanding shares of Preferred Stock as
outstanding for this purpose) of the Company (the portion of such Stockholder
Voting Stock in excess of such thirty four and nine-tenths percent (34.9%)
threshold, the "Excess Stockholder Shares"), each Stockholder shall, and shall
cause the

10



other Stockholder Parties to, at each meeting of the stockholders of the Company
and at every postponement or adjournment thereof, take such action as may be
reasonably required so that the Excess Stockholder Shares (which shall first be
deemed to be comprised of solely Common Stock Beneficially Owned by the
Stockholder Parties and then, if and to the extent necessary, be deemed to
include Preferred Stock Beneficially Owned (on an as-converted basis in
accordance with Section 9(c) of the Certificate of Designations) by the
Stockholder Parties) are voted in the same proportion that the Common Stock not
Beneficially Owned by the Stockholder Parties is voted for or against, or
abstains with respect to, such matter; and

d.in furtherance of the foregoing, each Stockholder shall, and shall (to the
extent necessary to comply with this Section 3.02) cause the other Stockholder
Parties to, be present, in person or by proxy, at all meetings of the
stockholders of the Company so that all of the Equity Interests Beneficially
Owned by the Stockholder Parties, including any shares of Preferred Stock,
shares of Common Stock issued upon conversion of such Preferred Stock, and other
shares of Common Stock owned, directly or indirectly, of record or beneficially
by Stockholder Parties, may be counted for the purposes of determining the
presence of a quorum and voted in accordance with this Section 3.02 at such
meetings (including at any adjournments or postponements thereof).

Section 3.03 Information Rights. From the date hereof until the Sunset Date, in
order to facilitate (i) the Stockholders' compliance with legal and regulatory
requirements applicable to the Beneficial Ownership by the Stockholder Parties
of Equity Interests of the Company and (ii) Stockholders' oversight of their
investment in the Company, the Company agrees to provide each Stockholder and
each of Crestview Partners IV (TE), L.P. and Crestview Partners IV Co-Investors,
L.P. (the "Specified Funds") with the following:

a.quarterly financial statements as soon as reasonably practicable after they
become available but no later than the later of (i) forty-five days after the
end of each of the first three quarters of each fiscal year of the Company and
(ii) the applicable filing deadlines under SEC rules; provided that this
requirement shall be deemed to have been satisfied if, on or prior to such date,
the Company files its quarterly report on Form 10-Q for the applicable fiscal
quarter with the SEC;

b.audited (by a nationally recognized accounting firm) annual financial
statements as soon as reasonably practicable after they become available but no
later than the later of (i) ninety days after the end of each fiscal year of the
Company and (ii) the applicable filing deadline under SEC rules; provided that
this requirement shall be deemed to have been satisfied if, on or prior to such
date, the Company files its annual report on Form 10-K for the applicable fiscal
year with the SEC; and

c.reasonable access, to the extent reasonably requested by a Stockholder or a
Specified Fund (as the case may be), to the offices and the properties of the
Company and its Subsidiaries, including its and their books and records, and to
discuss its and their affairs, finances and accounts with its and their
officers, all upon reasonable notice and at such reasonable times and as often
as may reasonably be requested; provided that any investigation pursuant to this
Section 3.03(c) shall be conducted in a manner as not to interfere unreasonably
with the conduct of the business of the Company and its Subsidiaries;

11



provided, that the Company shall not be obligated to provide such access or
materials if the Company determines, in its reasonable judgment, that doing so
would reasonably be expected to

(i)result in the disclosure of trade secrets or competitively sensitive
information to third parties,

(ii)violate applicable Law or any contractual or other obligation of
confidentiality owing to a third party, (iii) jeopardize the protection of an
attorney-client privilege, attorney work product protection or other legal
privilege (provided, however, that the Company shall use reasonable efforts to
provide alternative, redacted or substitute documents or information in a manner
that would not result in the loss of the ability to assert attorney-client
privilege, attorney work product protection or other legal privileges), or (iv)
expose the Company to risk of liability for disclosure of personal information;
provided, further, that the parties hereto shall use their commercially
reasonable efforts to disclose such information in a manner that would not
violate the foregoing. In addition, notwithstanding anything to the contrary
contained herein, neither the Company nor any of its Subsidiaries will be
required to provide any information or material that relate to, contain or
reflect any analyses, studies, notes, memoranda and other information related to
or prepared in connection with any Transaction Document or the transactions
contemplated by the Investment Agreement or any matters relating thereto or any
transactions with or matters relating to the Stockholders.

Section 3.04 Confidentiality. Each Stockholder and each of the Specified Funds
will, and will direct their respective representatives who actually receive
Confidential Information to, and each Stockholder will cause the other
Stockholder Parties and will direct the representatives of such other
Stockholder Parties to (collectively, the "Recipients"), keep confidential any
information (including oral, written and electronic information) concerning the
Company, its Subsidiaries or its Affiliates that may be furnished to any
Recipient by or on behalf of the Company or any of its representatives pursuant
to this Agreement, including any such information provided pursuant to Section
3.03 of this Agreement ("Confidential Information") and to use the Confidential
Information solely for the purposes of monitoring, administering or managing the
Recipient's direct or indirect investment in the Company made pursuant to this
Agreement; provided that Confidential Information will not include information
that (a) was or becomes available to the public other than as a result of a
breach of any confidentiality obligation in this Agreement by the Recipient, (b)
was or becomes available to the Recipient from a source other than the Company
or its representatives; provided that such source is reasonably believed by the
Stockholder Parties or their respective representatives not to be subject to an
obligation of confidentiality (whether by agreement or otherwise), (c) at the
time of disclosure is already in the possession of a Recipient on a
non-confidential basis or (d) was independently developed by the Recipient
without reference to, incorporation of, or other use of any Confidential
Information. Notwithstanding the foregoing, the Recipient may disclose
Confidential Information (i) to their respective attorneys, accountants,
consultants and financial and other professional advisors to the extent
necessary to obtain their services in connection with their investment in the
Company, (ii) to any prospective purchaser of shares of Common Stock or
Preferred Stock from such Recipient, or prospective financing sources, in each
case, as long as such prospective purchaser or financing source, as applicable,
agrees to be bound by similar confidentiality or non-disclosure terms as are
contained in this Agreement, (iii) to the directors, officers, employees,
consultants, and other representatives of the Stockholder Parties, in each case
in the ordinary course of business and to the extent necessary for the purposes
of monitoring, administering or managing the Recipient's direct or indirect
investment in the Company made pursuant to this Agreement (provided that the
recipients are directed to abide by the confidentiality and non-disclosure
obligations contained

12



herein and to use the Confidential Information only in furtherance of the
purpose permitted herein),

(iv)as may be reasonably determined by the Stockholder Parties to be necessary
in connection with enforcement of rights in connection with this Agreement or
the investment in the Company or (v) as may otherwise be required by Law or
legal, judicial or regulatory process; provided, that (x)any breach of the
confidentiality and use terms herein by any Person to whom Recipient may
disclose Confidential Information pursuant to the foregoing clauses (i), (ii) or
(iii) shall be attributable to Recipient for purposes of determining the
compliance with this Section 3.04 by each Stockholder and each of the Specified
Funds, except such Persons who have entered into a separate confidentiality or
non-disclosure agreement or obligation with the Company and (y) each Stockholder
and each of the Specified Funds take commercially reasonable steps (at the
Company's expense) to minimize the extent of any required disclosure described
in clause (v) of the preceding proviso. The Company agrees, on behalf of itself,
its Subsidiaries and their respective Affiliates, that this Section 3.04 shall
not be deemed to restrict a Recipient's use of general knowledge and
understanding of the Company's business to the extent such general knowledge and
understanding is retained without further use of or reference to Confidential
Information and is practically impossible to separate from Recipient's other
knowledge in connection with any purchase, sale, consideration of, and decisions
related to other investments and serving on the boards of such investments.
Without further action by any party thereto or hereto, the Confidentiality
Agreement, dated June 5, 2020, by and between the Company and an Affiliate of
the Stockholders (the "Confidentiality Agreement") shall be terminated as of the
First Closing and shall be of no further force or effect, provided, that all
Evaluation Material and Discussion Information (each as defined in the
Confidentiality Agreement) provided to the Stockholders under the
Confidentiality Agreement shall be deemed to be Confidential Information for
purposes of this Agreement and is subject to the terms of this Section 3.04.

Section 3.05 Preemptive Rights.

a.From and after the First Closing and for so long as the Total Share Ownership
of the Stockholder Parties is equal to or greater than 50% of the Initial Share
Ownership, if the Company makes any public or non-public offering of any Equity
Interests of the Company, including, for the purposes of this Section 3.05,
warrants, options or other such rights (any such security, a "New Security")
(other than (1) issuances of New Securities as compensation to directors,
officers, employees, consultants or other agents or service providers of the
Company,

(2)issuances of New Securities pursuant to an employee stock option plan,
management incentive plan, restricted stock plan, stock purchase plan or stock
ownership plan or similar benefit plan, program or agreement, (3) issuances of
New Securities made as consideration for any acquisition (by sale, merger in
which the Company is the surviving corporation, or otherwise) by the Company of
equity in, or assets of, another Person, business unit, division or business,
(4) issuances of New Securities issued as a result of a stock split, stock
dividend, reclassification or reorganization or similar event in which holders
of the same class of securities participate on a pro rata basis, (5) issuances
of New Securities in connection with a bona fide strategic partnership or
commercial arrangement with a Person that is not an Affiliate of the Company or
any of its Subsidiaries (other than (x) any such strategic partnership or
commercial arrangement with a private equity firm or similar financial
institution or (y) an issuance the primary purpose of which is the provision of
financing through issuance of equity or debt that by its terms are convertible
or exchangeable into equity), (6) issuances of shares of Common Stock pursuant
to the conversion, exercise or exchange of Preferred Stock issued to the
Stockholders, (7) if a Triggering

13



Event (as defined in the Rights Agreement) shall occur, issuances of New
Securities pursuant to the exercise or exchange of the rights issued under and
in accordance with the Rights Agreement, (8)issuance of New Securities in
connection with any bona fide debt financing from a financial institution or
other equipment or real property loan or leasing arrangement (other than any
issuance of debt securities that by their terms are convertible or exchangeable
into Equity Interests of the Company), and (9) issuances of New Securities to
the Stockholders pursuant to the Investment Agreement at a Subsequent Closing),
then the Stockholder Parties (or their designated Affiliates) shall be afforded
the opportunity to acquire from the Company such Stockholder's Preemptive Rights
Portion of such New Securities for the same price and on the same terms as that
offered to the other purchasers of such New Securities.

b.Notwithstanding anything set forth herein, the Stockholders shall not be
entitled to acquire any New Securities pursuant to this Section 3.05 to the
extent the issuance of such New Securities to any Stockholder Party would
require approval of the stockholders of the Company as a result of any
Stockholder Party's status, if applicable, as an Affiliate of the Company, or
pursuant to the applicable rules and listing standards of the Securities
Exchange, in which case the Company may consummate the proposed issuance of New
Securities to other Persons prior to obtaining approval of the stockholders of
the Company. If any Stockholder Party is not entitled to acquire any New
Securities pursuant to this Section 3.05 as a result of the foregoing
stockholder approval requirements, the Company shall, upon such Stockholder
Party's reasonable request delivered to the Company in writing within three
business days following its receipt of the written notice of such issuance to
the Stockholder Parties pursuant to Section 3.05(d), at such Stockholder Party's
election, (i) waive the restrictions set forth in Section 3.01 solely to the
extent necessary to permit such Stockholder Party to acquire such number of New
Securities equivalent to its Preemptive Rights Portion of such issuance such
Stockholder Party would have been entitled to purchase had it been entitled to
acquire such New Securities pursuant to this Section 3.05; (ii) consider and
discuss in good faith modifications proposed by such Stockholder Party to the
terms and conditions of such portion of the New Securities which would otherwise
be issued to such Stockholder Party such that the Company would not be required
to obtain stockholder approval in respect of the issuance of such New Securities
as so modified; and/or (iii) use reasonable best efforts to seek stockholder
approval in respect of the issuance of any New Securities to such Stockholder
Party. The Company acknowledges and agrees that upon receipt of the Stockholder
Approval, no limitation set forth in this Section 3.05(b) shall apply to any
issuance of New Securities to any Stockholder Party for a period of five (5)
years thereafter.

c.Subject to Sections 3.05(a) and (b), the amount of New Securities that a
Stockholder Party (or its designated Affiliate) shall be entitled to purchase in
the aggregate shall be determined by multiplying (1) the total number of such
offered shares of New Securities by (2) a fraction, the numerator of which is
the number of shares of shares Preferred Stock and/or shares of Common Stock (in
the aggregate and on an as converted basis) held by the Stockholder Parties, as
of such date, and the denominator of which is the aggregate number of shares of
Common Stock (on an as converted basis) outstanding as of such date (the
"Preemptive Rights Portion").

d.If the Company proposes to offer New Securities, it shall give the Stockholder
Parties written notice of its intention, describing the anticipated price (or
range of anticipated prices), anticipated amount of New Securities and other
material terms and timing upon which

14



the Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering) at least ten
business days prior to such issuance (or, in the case of a registered public
offering, at least ten business days prior to the commencement of such
registered public offering) (provided, that to the extent the terms of such
offering cannot reasonably be provided ten business days prior to such issuance,
notice of such terms may be given as promptly as reasonably practicable but in
any event at least three business days prior to such issuance). The Company may
provide such notice to the Stockholder Parties on a confidential basis prior to
public disclosure of such offering. Other than in the case of a registered
public offering, each Stockholder Party shall notify the Company in writing at
any time on or prior to the second business day immediately preceding the date
of such issuance whether such Stockholder Parties (or their designated
Affiliates) will exercise such preemptive rights and as to the amount of New
Securities such Stockholder Party (or its designated Affiliate) desires to
purchase, up to the maximum amount calculated pursuant to Section 3.05(c). In
the case of a registered public offering, each Stockholder Party shall notify
the Company in writing at any time prior to the second business day immediately
preceding the date of commencement of such registered public offering whether
such Stockholder Party (or its designated Affiliate) will exercise such
preemptive rights and as to the amount of New Securities such Stockholder Party
(or such Affiliate) desires to purchase, up to the maximum amount calculated
pursuant to Section 3.05(c). Such notice to the Company, subject to any terms or
conditions set forth therein, shall constitute a binding commitment by such
Stockholder Party (or such Affiliate) to purchase the amount of New Securities
so specified at the price and other terms set forth in the Company's notice to
it. Subject to receipt of the requisite notice of such issuance by the Company,
the failure of any Stockholder Party to respond prior to the time a response is
required pursuant to this Section 3.05(d) shall be deemed to be a waiver of such
Stockholder Party's purchase rights under this Section 3.05 only with respect to
the offering described in the applicable notice.

e.Each Stockholder Party (or its designated Affiliate) shall purchase the New
Securities that it has elected to purchase under this Section 3.05 concurrently
with the related issuance of such New Securities by the Company (subject to the
receipt of any required approvals from any Governmental Entity to consummate
such purchase by such Stockholder Party or Affiliate). If the proposed issuance
by the Company of securities which gave rise to the exercise by such Stockholder
Party of its preemptive rights pursuant to this Section 3.05 shall be terminated
or abandoned by the Company without the issuance of any New Securities, then the
purchase rights of such Stockholder Party pursuant to this Section 3.05 shall
also terminate as to such proposed issuance by the Company (but not any
subsequent or future issuance), and any funds in respect thereof paid to the
Company by such Stockholder Party (or its Affiliate) in respect thereof shall be
promptly refunded in full.

f.In the case of the offering of securities for consideration in whole or in
part other than cash, including securities acquired in exchange therefor (other
than securities by their terms so exchangeable), the consideration other than
cash shall be deemed to be the fair value thereof as reasonably determined by
the Board; provided, however, that such fair value as determined by the Board
shall not exceed the aggregate market price of the securities being offered as
of the date the Board authorizes the offering of such securities.

15



Section 3.06 Additional Growth Capital. From the date hereof until the earlier
of (x) three years from the date hereof and (y) such date on which any
Stockholder Party Transfers any Equity Interests of the Company to any Person
that is not an Affiliate of the Stockholder Parties, the Company may request in
writing (an "Additional Growth Capital Request") additional capital from the
Stockholders in an aggregate amount not to exceed (i) $90,000,000 less (ii) the
aggregate amount paid by the Stockholders to the Company in connection with the
Subsequent Closings (if any) (such amount, "Additional Growth Capital"). Upon
receipt of an Additional Growth Capital Request, the Stockholders shall consider
and discuss in good faith with the Company whether and, if so, the terms and
conditions on which, the Stockholders and/or their Affiliates would be prepared
to invest such Additional Growth Capital in the Company. Notwithstanding
anything to the contrary contained in this Agreement, the Investment Agreement
or the Certificate of Designations, any funding of Additional Growth Capital
shall be subject to the negotiation of definitive documentation on terms and
conditions mutually agreed by the Company and the Stockholders and the approval
thereof by the investment committee of the Stockholders or their Affiliate, as
applicable.

Section 3.07 Corporate Opportunities. Subject to compliance with Section 3.04,
the Company, on behalf of itself and its Subsidiaries, to the fullest extent
permitted by applicable Law, (a)acknowledges and affirms that the Stockholder
Parties and their respective Affiliates, portfolio companies and
representatives, including any Stockholder Designated Directors (collectively,
the "Stockholder Group"): (i) have participated (directly or indirectly) and
will continue to participate (directly or indirectly) in private equity, venture
capital and other direct investments in corporations, joint ventures, limited
liability companies and other entities ("Other Investments"), including Other
Investments engaged in various aspects of businesses similar to those engaged in
by the Company and its Subsidiaries that may, are or will be competitive with
the Company's or any of its Subsidiaries' businesses or that could be suitable
for the Company's or any of its Subsidiaries' interests, (ii) do business with
any client, customer, vendor or lessor of any of the Company or its Affiliates
or any other person with which any of the Company or its Affiliates has or may
have a business relationship, (iii) have interests in, participate with, aid and
maintain seats on the board of directors or similar governing bodies of, or
serve as officers of, Other Investments, (iv) may develop or become aware of
business opportunities for Other Investments; and (v) may or will, as a result
of or arising from the matters referenced in this Section 3.07, the nature of
the Stockholder Group's businesses and other factors, have conflicts of interest
or potential conflicts of interest, (b) hereby renounces and disclaims any
interest or expectancy in any business opportunity (including any Other
Investments or any other opportunities that may arise in connection with the
circumstances described in the foregoing clauses (a)(i) through (a)(v) (each, a
"Renounced Business Opportunity")), (c) acknowledges and affirms that no member
of Stockholder Group, including any Stockholder Designated Director, shall have
any obligation to communicate or offer any Renounced Business Opportunity to the
Company or any of its Subsidiaries, and any member of the Stockholder Group may
pursue a Renounced Business Opportunity and (d) waives any claim against the
Stockholder Group and each member thereof in connection with any Renounced
Business Opportunity. The Company agrees that in the event that the Stockholder
Group or any member thereof acquires knowledge of a potential transaction or
matter which may constitute a corporate opportunity for both (x) the Stockholder
Group and (y) the Company or its Subsidiaries, no member of the Stockholder
Group shall have any duty to offer or communicate information regarding such
corporate opportunity to the Company or its Subsidiaries. To the fullest extent
permitted by applicable Law, the Company hereby waives any

16



claim against the Stockholder Group and each member thereof that such member or
the Stockholder Group is liable to the Company or its stockholders for breach of
any fiduciary duty solely by reason of the fact that the Stockholder Group or
such member of the Stockholder Group (A)pursues or acquires any corporate
opportunity for its own account or the account of any Affiliate or other person,
(B) directs, recommends, sells, assigns or otherwise transfers such corporate
opportunity to another Person or (C) does not communicate information regarding
such corporate opportunity to the Company. Notwithstanding anything to the
contrary in the foregoing, the Company does not renounce its interest in, and
the foregoing acknowledgements, consents and waivers shall not apply to, any
corporate opportunity if such corporate opportunity was offered or first
identified to a Stockholder Designated Director solely in his or her capacity as
a member of the Board.

ARTICLE IV

EFFECTIVENESS AND TERMINATION

Section 4.01 Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that the
Stockholder Parties cease to Beneficially Own any Equity Interests of the
Company.

ARTICLE V

MISCELLANEOUS

Section 5.01 Notices. All notices, requests, consents and other communications
hereunder to any party shall be in writing and shall be personally delivered,
sent by nationally recognized overnight courier or mailed by registered or
certified mail to such party at the address set forth below, or sent by e-mail
transmission (or such other address or contact information as shall be specified
by like notice):

(a)if to the Company, to:

Viad Corp

1850 North Central Avenue, Suite 1900 Phoenix, AZ 85004-4565

Attention: General Counsel

Email: DLinde@viad.com

with a copy which shall not constitute notice to:

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800 Chicago, Illinois 60611

Attention: Bradley C. Faris and Jason Morelli

Emails: bradley.faris@lw.com and jason.morelli@lw.com

17



(b)if to the Stockholders, to:

c/o Crestview Partners IV, L.P.

590Madison Avenue, 36th Floor New York, NY 10022 Telephone: (212) 906-0700
Facsimile: (212) 906-0750

Attn:

Brian Cassidy

 

Ross Oliver

E-mail:

bcassidy@crestview.com

 

roliver@crestview.com

with a copy which shall not constitute notice to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

Attn: Neil Goldman

E-mail: ngoldman@paulweiss.com

Notices will be deemed to have been given hereunder when personally delivered or
when receipt of e-mail has been acknowledged by non-automated response, one
calendar day after deposit with a nationally recognized overnight courier and
five calendar days after deposit in U.S. mail.

Section 5.02 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

Section 5.03 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be considered one and the same agreement.

Section 5.04 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Investment Agreement, the Registration Rights Agreement and
the Certificate of Designations) (a) constitutes the entire agreement and
supersedes all other prior agreements, both written and oral, among the parties
with respect to the subject matter hereof and (b) is not intended to confer upon
any Person, other than the parties hereto, any rights or remedies hereunder.

18



Section 5.05 Further Assurances. Each party shall execute, deliver, acknowledge
and file such other documents and take such further actions as may be reasonably
requested from time to time by the other parties hereto to give effect to and
carry out the transactions contemplated herein.

Section 5.07 Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to an injunction or injunctions and other equitable remedies to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any of the Selected Courts (as defined below), this being in addition
to any other remedy to which they are entitled at law or in equity. Any
requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto. Each party further agrees that,
in the event of any action for an injunction or other equitable remedy in
respect of such breach or enforcement of specific performance, it will not
assert the defense that a remedy at law would be adequate.

Section 5.08 Consent To Jurisdiction. With respect to any suit, action or
proceeding ("Proceeding") arising out of or relating to this Agreement, each of
the parties hereto hereby irrevocably (a) submits to the non-exclusive
jurisdiction of the Court of Chancery of the State of Delaware and the United
States District Court for the District of Delaware and the appellate courts
therefrom (the "Selected Courts") and waives any objection to venue being laid
in the Selected Courts whether based on the grounds of forum non conveniens or
otherwise and hereby agrees not to commence any such Proceeding other than
before one of the Selected Courts; provided, however, that a party may commence
any Proceeding in a court other than a Selected Court solely for the purpose of
enforcing an order or judgment issued by one of the Selected Courts; (b)
consents to service of process in any Proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
international express carrier or delivery service, to the Company or the
Stockholders at their respective addresses referred to in Section 5.01 hereof;
provided, however, that nothing herein shall affect the right of any party
hereto to serve process in any other manner permitted by law; and (c) TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT AND TO HAVE ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

19



Section 5.09 Amendments; Waivers.

(a)No provision of this Agreement may be amended or waived unless such amendment
or waiver is in writing and signed, in the case of an amendment, by the parties
hereto, or, in the case of a waiver, by each of the parties against whom the
waiver is to be effective.

(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

Section 5.10 Assignment

Neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties; provided, however, that any of the Stockholders may assign their
rights, interests and obligations under this Agreement, in whole or in part, (a)
to one or more Permitted Transferees who agrees in writing to be bound by the
provisions of this Agreement, including the rights, interests and obligations so
assigned and (b) as collateral security to any lender to such Stockholder that
is a bona fide financial institution; provided, further, that no such assignment
shall relieve such Stockholder of any of its obligations under this Agreement.
This Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.

[Signature Page Follows]

20



[g53799ex10_221x1.jpg]

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

VIAD CORP

By: /s/ Steven W. Moster

Name: Steven W. Moster

Title: President and Chief Executive Officer

[Signature Page to Stockholders Agreement]



[g53799ex10_222x1.jpg]

CRESTVIEW IV VC TE HOLDINGS, LLC

By: /s/ Ross A. Oliver

Name: Ross A. Oliver

Title: General Counsel

CRESTVIEW IV VC HOLDINGS, L.P.

By: Crestview IV VC Holdings GP, LLC, its general partner

By: /s/ Ross A. Oliver

Name: Ross A. Oliver

Title: General Counsel

CRESTVIEW IV VC CI HOLDINGS, L.P.

By: Crestview IV VC CI GP, LLC, its general partner

By: /s/ Ross A. Oliver

Name: Ross A. Oliver

Title: General Counsel

[Signature Page to Stockholders Agreement]